DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (2015/0007902) in view of Liang (2015/0308590) and Kopp (2102010).  The reference to Ragner discloses the recited four-layer-structured water passing device (a hose for water that has at least a four layer structure is recited as set forth below; [0056, 0108] states water), comprising an elastic inner tube 24 [0056] and an outer cloth sheath 26 (a woven reinforcement cover is an outer cloth sheath), wherein the exterior of the elastic inner tube is sleeved with a first sleeve 37,137 ([0058] sets forth a layer provided on the exterior of the elastic tube which is later set forth of many different embodiments [0081]), the exterior of the first sleeve is sleeved with a second sleeve 37,137 (it is set forth in [0058, 0081] that a coating layer can be provided on the outside of the inner tube and on the inside of the outer cloth sheath), and the outer cloth sheath is sleeved on the exterior of the second sleeve (the second sleeve is on the inner surface of the cloth sheath which would result in the outer cloth sheath being sleeved on the exterior of the second sleeve), both the elastic inner tube and the first sleeve are made of an elastic material (inner tube can be a natural latex [0060; 0089] in at least one embodiment, and first sleeve can be formed of various materials set forth in [0093] to include soft polymers and elastomer coatings, where the rubbers and elastomers are known elastic materials), the second sleeve and the outer cloth sheath are synchronously extended and synchronously folded ([0102] sets forth the outer cloth sheath which includes the layer 37 in the relaxed state is folded and compressed  longitudinally around inner tube 24, and can then extend as pressure increases and presses the inner tube against the outer cover), and a gap existed between the second sleeve and the first sleeve (layers 37,137 formed on the outside of inner layer 24 and inside of the cloth outer sheath 26 are seen in figure 2A to have a gap between them, and [0056] sets forth the inner tube and outer sheath  are free to slide and not connected together), the two ends of the elastic inner tube are provided with first and second .  
.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragner in view of Liang and Kopp as applied to claims 1 and 2 above, and further in view of Jeong (2002/0033196) and Jani (6334466).  The reference to Ranger as modified discloses all of the recited structure with the exception of forming the second sleeve plastic coating on the inside of the cloth sheath of a polyethylene (PE), and forming the cloth sheath of specific materials including polyester or nylon yarns (although Ragner does set forth knitting).  The reference to Jani discloses that it is old and well known in the art to form multilayer tubes that have a reinforcing layer formed of knit cloth such as layer 17 which can be formed of textiles that are knit using polyester or nylon (where yards are known to be used when using polyester and nylon for reinforcing layers since yarns are stronger having a plurality of fibers spun .
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Ragner and Kopp.  The reference to Liang discloses the recited structure above but fails to teach providing the inner tube of an elastic material that is provided with a first sleeve coated thereon, and providing a second sleeve formed as a film coating the inner surface of the outer fabric sheath.  The reference to Ranger teaches the hose structure above, and it would have been obvious to one skilled in the art to modify the inner tube of Liang to be formed of an elastic material which is provided with a first sleeve provided thereon such as a coating, and providing a second sleeve on the inside of the outer fabric sheath as suggested by Ragner, where such is a known manner to form an expandable tube used for water and when the inner and outer tubes are kept separate providing the first and second sleeves of lubricating materials protects the inner and outer layers from wear.
With respect to the amended language, the reference to Liang discloses all of the recited structure with the exception of forming the union as an arc tail structure when viewed in cross-section .  

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Ragner and Kopp as applied to claims 1 and 2 above, and further in view of Bamberger (72703449).  The reference to Liang as modified discloses all of the recited structure with the exception of specific structure of the insert, although it does teach the inner core cone which is inserted into the inner tube has a tapered protrusion (seen in the figures as tapered ridges or teeth near 311), the first chuck protrudes where the tapered protrusions are located (see fig 3 which shows first chuck 32 has a protrusion at least where the tapered protrusion pushes it outward, but also just below area 331 which corresponds to a second tapered protrusion of the inner core cone connector), the second conical sleeve chuck can have slots in one end in figure 2 or can have slots in both ends in the embodiment of fig 6 which at least would teach the equivalence of providing slots in both ends of the second conical .

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. With regards to the arguments referring to the new claim limitation, such are moot in light of the new rejection above with a modifying reference that teaches the new claim limitation.  With regards to the arguments directed at Ragner only teaching coating the inside of the outer cover or the outside of the elastic tube and not both, such is not found to be persuasive since in at least [0059] it sets forth “if both elastic tube 24 and outer cover 26 are coated, they can be coated with the same or different lubricants” so this sets forth that both the inside of the outer cover and the outside of the elastic tube can be provided with the lubricant layer and when they are they can be either the same lubricant (which can be a plastic material) or different, where such also appears to be set forth in [0081] as well which appears to set forth the coating being on both layers, and further goes on to discuss the lubricants can be soft or solid polymers, and further in [0093] it once again is stated that the lubricants can be coated “on the interior of cover 26, and/or the exterior of inner elastic tubes” and includes soft or solid polymers, and [0103] discusses such can be films which would clearly set forth a sleeve type structure, therefore this argument is not found persuasive and the rejection still stands.  With respect to the arguments about “synchronously” extending and folding, since both the cloth outer sheath and the second sleeve are formed together and connected together, then provided over the inner layer with its .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Burnett, Carlson, SIlvey, Mead, and Lupke disclosing state of the art hoses with multiple layers and hose connector structures which have flaring arc tail type structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH